 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11
     ROBERT RENDON GUEDEA,          ) Case No. EDCV 18-0592-JPR
12                                  )
                     Plaintiff,     )
13                                  )           JUDGMENT
                v.                  )
14                                  )
     NANCY A. BERRYHILL, Acting     )
15   Commissioner of Social         )
     Security,                      )
16                                  )
                     Defendant.     )
17
18
19        For the reasons set forth in the accompanying Memorandum

20   Decision and Order, it is ADJUDGED that (1) Plaintiff’s request

21   for an order remanding the case for further proceedings is

22   GRANTED; (2) the Commissioner’s request for an order affirming

23   her final decision and dismissing the action is DENIED; and (3)

24   judgment is entered remanding the matter for further

25   administrative action consistent with the Memorandum Decision and

26   Order.

27   DATED: May 7, 2019
                                    JEAN ROSENBLUTH
28                                  U.S. Magistrate Judge
